Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the interest of compact prosecution, the Examiner notes the following issues that Applicant may wish to correct prior to the first Office Action:
In claims 4, 5, 6 there is the limitation “said surfactant is sodium laureth sulfate”, however, the sulfate surfactant from which it depends is always ethoxylated.  The Examiner believes this should read “said surfactant is ethoxylated sodium laureth sulfate having from 1-10 moles of EO”
In claim 20, the “method of modifying rheology” has no method steps of modifying a composition.  The method seems to be merely a method of making/mixing.  The Examiner suggests the preamble be reworded to “A method for making a surfactant composition” or something similar.  It is also noted that there is no water added in the providing steps, but there is water required in the second-to-last paragraph of the claim.  Such should also be corrected.

Election/Restriction
This application contains claims directed to the following species that may be patentably distinct:
Applicant must elect:
A) one surfactant (a), e.g. one alcohol ethoxy sulfate.  Herein elect the number of carbon atoms and the number of moles of ethylene oxide.  For example, elect sodium laureth sulfate ethoxylated with about 2-4 moles of EO (or pick another specific species wherein the exact chemical structure is elected) AND
B) one alkyl alcohol (b).  Herein elect the exact compound such as ethanol (or pick another specific compound) AND
C) one block copolymer composition, e.g. elect Formula I, OR, Formula II, OR, both Formula I and II.  Further elect all R1, R2, a, b and c values of the elected formula(s).  E.G. herein elect Formula II with a ratio of a:b:c of about 1:2:1 wherein R1 and R2 are both H (or pick another compound or combination of compounds but also elect R1, R2, a, b, c for all compounds in the composition). AND
D) elect the ratio of surfactant component:alkyl alcohol:actives of liquid block copolymer.  Herein elect 42:6:12 (the ratio of claim 5) OR 42:6:18 (the ratio of claim 6) (or elect another specific ratio). 

The species may be independent or distinct because each surfactant having a different C8-C20 group and different EO mole value would have different HLB and viscosity properties, likewise different alkyl alcohols have different solubility and viscosity properties and different block copolymers have different solubilities, viscosities and HLB values, the combination of which in all the different permeations of the claim may give distinct viscosity, solubility and detergency/HLB properties.  Further, the different ratios of surfactant:alkyl alcohol:liquid block copolymer seem to have different and possibly distinct viscosity profiles, see claims 5 and 6. In addition, these species are not obvious variants of each other based on the current record.  Election is for purposes of commencing examination.  Upon allowance of one elected species, search/examination will continue onto other species.  Applicant does not need to cancel non-elected species from the claims or limit the claims to the elected species.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-20 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766